Exhibit 10.1

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FIRST AMENDMENT
 
TO
 
CREDIT AGREEMENT
 
dated as of
 
April 1, 2011
 
among


Blueknight Energy Partners, L.P.,
 
as Borrower,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 







 
 
 
 
 

FIRST AMENDMENT CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
April 1, 2011, is among BLUEKNIGHT ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”); JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (collectively, the “Lenders”); and the undersigned Lenders.
 
R E C I T A L S
 
The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of October 25, 2010 (the “Credit Agreement”),
pursuant to which the Lenders have made certain extensions of credit available
to the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement.  Unless
otherwise indicated, all references to Sections and Articles in this First
Amendment refer to Sections and Articles of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Amendment to Section 1.01.  The following definition is hereby added to
Section 1.01 where alphabetically appropriate to read as follows:
 
“Super Majority Facility Lenders”:  with respect to any Facility, the holders of
more than 75% of the aggregate unpaid principal amount of the Term Loans or the
Total Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 75% of the Total Revolving
Commitments); provided that that the Loans, LC Exposure and unused Commitments
held or deemed held by any Affiliate Lender shall be excluded for purposes of
making a determination of Super Majority Facility Lenders.


2.2 Amendment to Section 2.21(b).  Section 2.21(b) is hereby amended in its
entirety to read as follows:
 
“(b)           the Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Super Majority Facility Lenders, the Majority Facility Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;”



 
1
 
 

2.3 Amendment to Section 10.1.
 
(a) Clause (iv) of Section 10.1 is hereby amended in its entirety to read as
follows:
 
“(iv) amend, modify or waive any provision of Section 2.15, Section 8.2, and
Section 10.7 without the written consent of the Super Majority Facility Lenders
in respect of each Facility adversely affected thereby;”


(b) The last sentence of Section 10.1 is hereby amended in its entirety to read
as follows:
 
“Notwithstanding anything in this Section 10.1 or any other provision in this
Agreement or any other Loan Document to the contrary, the Loans, LC Exposure and
unused Commitments held or deemed held by any Affiliate Lender shall be excluded
for purposes of making a determination of Required Lenders, Super Majority
Facility Lenders or Majority Facility Lenders; provided, that the foregoing
shall not apply to the vote of an Affiliate Lender in the case of an amendment,
waiver or other modification requiring the consent of all Lenders or each Lender
affected thereby.”


Section 3. Conditions Precedent.  This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.1 of the Credit Agreement) (the
“Effective Date”):
 
3.1 The Administrative Agent shall have received from the Required Lenders and
the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this First Amendment signed on behalf of such Persons.
 
3.2 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
3.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this First Amendment.
 
Section 4. Miscellaneous.
 
4.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
 

 
2
 
 

4.2 Ratification and Affirmation; Representations and Warranties.  The Borrower
hereby: (a) acknowledges the terms of this First Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein; (c) agrees that from and after the Effective Date each
reference to the Credit Agreement in the Guarantee and Collateral Agreement, the
Mortgages and the other Loan Documents shall be deemed to be a reference to the
Credit Agreement, as amended by this First Amendment; and (d) represents and
warrants to the Lenders that as of the date hereof, after giving effect to the
terms of this First Amendment:  (i) all of the representations and warranties
made by the Borrower contained in each Loan Document to which it is a party are
true and correct in all material respects, unless such representations and
warranties are stated to relate to a specific earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects as of such earlier date and (ii) no Default has occurred and
is continuing.
 
4.3 Limited Waiver.  Reference is made to that Notice of Revolving Commitment
Increase dated as of March 16, 2011 previously delivered to the Administrative
Agent which contemplates a Revolving Commitment Increase of the Revolving
Commitments from $75,000,000 to $95,000,000 pursuant to Section 2.22. Each
Lender party hereto hereby waives compliance with any notice and timing
requirements in connection with such Revolving Commitment Increase otherwise
required by Section 2.22. The foregoing waiver is hereby granted to the extent
and only to the extent specifically stated herein and for no other purpose or
period and shall not be deemed to (a) be a consent or agreement to, or waiver or
modification of, any other term or condition of the Credit Agreement, any other
Loan Document or any of the documents referred to therein, or (b) except as
expressly set forth herein, prejudice any right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement, any other Loan Document or any of
the documents referred to therein.  Granting the waiver set forth herein does
not and should not be construed to be an assurance or promise that waivers will
be granted in the future, whether for the matters herein stated or on other
unrelated matters.
 
4.4 Loan Document.  This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
 
4.5 Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
4.6 NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.
 

 
3
 
 

4.7 GOVERNING LAW.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[SIGNATURES BEGIN NEXT PAGE]

 
4
 
 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.


 
BLUEKNIGHT ENERGY PARTNERS, L.P.
   
By:
Blueknight Energy Partners G.P., L.L.C., its general partner
   
By:
/s/ Alex G. Stallings
Name:
Alex G. Stallings
Title:
Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to First Amendment to
Credit Agreement
S-1

 
 
 
 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
   
By:
/s/ Robert Traband
Name:
Robert Traband
Title:
Managing Director

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Signature Page to First Amendment to
Credit Agreement
S-2

 
 
 
 


 
CREDIT AGRICOLE CORPORATEAND INVESTMENT BANK, as a Lender
   
By:
/s/ Michel Kermarrec
Name:
Michel Kermarrec
Title:
Vice President
     By:    /s/ Zali Win Name: Zali Win Title: Managing Director

 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Signature Page to First Amendment to
Credit Agreement
S-3

 
 
 
 

 
LLOYDS TBS BANK PLC, as a Lender
   
By:
 
Name:
 
Title:
 

 
 

 
 
 


 
 
 
 
 
 
 
 
 
 
 

 
Signature Page to First Amendment to
Credit Agreement
S-4

 
 
 
 

 
SOCIETE GENERALE, as a Lender
   
By:
/s/ Anson Williams
Name:
Anson Williams
Title:
Director


 
 
 
 


 
 


 
 
 
 
 
 
 
 
 
 

 
Signature Page to First Amendment to
Credit Agreement
S-5

 
 
 
 

 
NATIXIS, as a Lender
   
By:
/s/ Louie P. Laville, III
Name:
Louie P. Laville, III
Title:
Managing Director
     By:    /s/ Daniel Payer Name: Daniel Payer Title: Managing Director

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Signature Page to First Amendment to
Credit Agreement
S-6

 
 
 
 
 


 
CITIBANK, N.A., as a Lender
   
By:
/s/ John F. Miller
Name:
John F. Miller
Title:
Attorney-in-Fact


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to First Amendment to
Credit Agreement
S-7

 
 
 
 

 
MIZUHO CORPORATE BANK LTD., as a Lender
   
By:
/s/ Leon Mo
Name:
Leon Mo
Title:
Authorized Signatory


 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Signature Page to First Amendment to
Credit Agreement
S-8

 
 
 
 

 
WELLS FARGO BANK, N.A., as a Lender
   
By:
/s/ Tom K. Martin
Name:
Tom K. Martin
Title:
Director


 
 




 


 


 
 
 
 
 
 
 
 
 
 

 
Signature Page to First Amendment to
Credit Agreement
S-9

 
 
 
 

 
VITOL REFINING, B.V., as a Lender
   
By:
 
Name:
 
Title:
 


 



 
 
 






 
 
 
 
 
 
 
 

 
Signature Page to First Amendment to
Credit Agreement
S-10

 
